t c summary opinion united_states tax_court andrea marie hall a k a andrea marie darabasz petitioner v commissioner of internal revenue respondent docket no 7699-10s filed date andrea marie hall a k a andrea marie darabasz pro_se bradley c plovan and arlene a blume for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner concedes that she failed to report as income dollar_figure received from phoenix realty associates and dollar_figure received from police and fire fcu in petitioner concedes that she had unreported other income determined by respondent’s bank_deposits analysis as reduced by respondent’s concession of nontaxable deposits from richmond american homes and traveler’s joy and wedding gifts of dollar_figure received and deposited in petitioner also concedes that she is not entitled to a deduction on schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc of dollar_figure as an advertising expense although petitioner filed her return as a single unmarried individual she and respondent agree that she was married during and at the close of respondent concedes that petitioner is entitled to deduct on schedule e an expense for mortgage interest of dollar_figure respondent concedes that petitioner is entitled to deduct dollar_figure in real_estate_taxes paid to anne arundel county maryland the issues remaining for decision are a whether petitioner is entitled to deduct home mortgage interest in excess of that allowed or agreed to by respondent b whether petitioner is entitled to deduct schedule e expenses in excess of those allowed or agreed to by respondent and c whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in maryland when the petition was filed background petitioner worked as a medical assistant during petitioner married her husband daniel hall in date and they remained married at the time of trial petitioner purchased her principal_residence in date petitioner deducted on schedule a itemized_deductions attached to her federal_income_tax return for home mortgage interest of dollar_figure respondent received from seven financial institutions forms mortgage interest statement reporting interest of dollar_figure paid in petitioner’s name one of the forms was from chase home finance amtrust bank petitioner substantiated that she personally made eight payments during the year on the mortgage another form_1098 was received from taylor bean whitiker mortgage corp respondent allowed with respect to the latter form_1098 a mortgage interest_deduction for each verified monthly payment equal to one-twelfth of the total interest_paid during the year petitioner’s husband claimed no itemized_deductions and did not report any schedule e activity on his federal_income_tax return for petitioner owned an interest in real_estate other than her home in property the property was the subject of a failed installment land sale or rent- to-own agreement and a subsequent lease agreement in in addition to the real_estate_taxes respondent already conceded petitioner paid dollar_figure for water and waste water service at the property discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that she satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues in the notice_of_deficiency mortgage payments respondent argues not that the home mortgage amounts were not paid on petitioner’s mortgages but rather that she has not shown evidence that she personally made each and every payment respondent asserts in his pretrial memorandum that he separately verified that petitioner made certain payments and as a result determined in the notice_of_deficiency that she was entitled to a home mortgage interest_deduction of dollar_figure the parties agree that petitioner has verified that she made home mortgage payments in addition to those respondent separately verified respondent’s counsel’s position at trial was that the payments shown by petitioner do not fully account for the mortgage interest reported on the petitioner insisted that she made all the payments on her home mortgage but could not find all the evidence that would prove it where a taxpayer is unable to prove the exact amount of the otherwise deductible item the court may estimate the amount of such an expense and allow the deduction to that extent 298_f2d_830 4th cir aff’g tcmemo_1959_210 39_f2d_540 2d cir estate of dickerson v commissioner tcmemo_1997_165 the court finds that petitioner’s testimony along with the reasonable inferences to be drawn from the facts and circumstances support her deduction of home mortgage interest as reported on her forms schedule e deductions the parties stipulated several documents exhibits 17-p through 24-p related to schedule e deductions petitioner sought to which respondent reserved various objections payments to anne arundel county exhibit 17-p is a stamped paid bill for dollar_figure from anne arundel county for water and waste water service respondent reserved an objection to the document because it was evidence of a deduction not shown on the return or raised in the pleadings respondent’s counsel in announcing certain concessions stated that as to the exhibit there is no issue as to the evidence the court treats respondent’s statement as a waiver of his objection and finds that petitioner is entitled to the deduction exhibit 18-p is a real_estate tax bill of dollar_figure paid to anne arundel county respondent objected to the document because it was evidence of a deduction not shown on the return or raised in the pleadings as respondent has conceded this item as a deduction related to the property the court will treat respondent as having waived his objection to the document to the extent that respondent did not intend to waive his objection it is overruled see rule b bad_debt deduction petitioner testified at trial that she suffered a bad_debt_loss on the property and that she should be allowed to deduct the bad_debt on her schedule e for she testified that she started renting the property in february of the renters suddenly left the property without notice yet she had to continue to make mortgage payments of dollar_figure petitioner presented exhibits and 21-p to support her argument petitioner admits that the dollar_figure bad_debt includes the dollar_figure of interest on the mortgage that she deducted and that respondent has agreed to certainly that portion of the proposed deduction is not allowable double deductions are not allowed absent the clear intent of congress 394_us_678 292_us_62 lang v commissioner tcmemo_2010_286 the balance of the mortgage payment absent evidence to the contrary would be for the acquisition of the property itself a capital_asset sec_1221 generally no deduction is allowed for capital expenditures sec_263 in any event debts arising from unpaid rents are not allowable as a bad_debt deduction unless the rental income has been included on the return for the year or a prior taxable_year sec_1_166-1 income_tax regs petitioner has not shown that she included any uncollected rent for the property in income for any year whether or not the court admits petitioner’s documents her legal position is untenable she is not entitled to a bad_debt deduction of dollar_figure on schedule e for mortgage expenses respondent conceded that petitioner is entitled to deduct the schedule e mortgage expenses evidenced by exhibit sec_22 sec_23 and 24-p and the court treats his reserved objections to the exhibits as waived accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite petitioner although married filed as a single_person and failed to report specific items of income as well as income determined using an indirect method the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into 1because the court finds that petitioner was negligent the other bases for the application of the penalty will not be discussed see sec_1_6662-2 income_tax regs account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner offered no argument or evidence to show that there was reasonable_cause for and that she acted in good_faith with respect to the underpayment respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
